Order                                                                                   Michigan Supreme
                                                                                                    Court
                                                                                        Lansing, Michigan
  June 3, 2015
                                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

  149872(64)                                                                               Stephen J. Markman
                                                                                               Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                            David F. Viviano
                                                                                          Richard H. Bernstein,
            Plaintiff-Appellee,                                                                           Justices
                                                               SC: 149872
  v                                                            COA: 317158
                                                               Wayne CC: 13-001620-AR
  SEAN HARRIS,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Police Officers Labor Council for
  leave to participate as amicus curiae and to file an amicus brief is GRANTED. The
  amicus brief submitted on May 21, 2015, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2015